


Exhibit 10.2




VALUEVISION MEDIA, INC.


Restricted Stock Award Agreement
Under the 2011 Omnibus Incentive Plan


ValueVision Media, Inc. (the “Company”), pursuant to its 2011 Omnibus Incentive
Plan (the “Plan”), hereby grants to you, the Grantee named below, the number of
shares of the Company's common stock set forth in the table below (the
“Restricted Shares”). This Award of Restricted Shares (“Restricted Stock Award”)
shall be subject to the terms and conditions set forth in this Agreement,
consisting of this cover page and the Restricted Stock Terms and Conditions on
the following pages, and in the attached Plan document. Unless the context
indicates otherwise, terms that are not defined in this Agreement shall have the
meaning set forth in the Plan as it currently exists or as it is amended in the
future.


Name of Grantee:_______________________
No. of Shares Granted: _______
Grant Date:__________, 20__
Vesting Schedule:
Dates
Number of Shares as to Which the Award Vests



By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding your rights and obligations in connection
with this Restricted Stock Award.


GRANTEE:    VALUEVISION MEDIA, INC.




By:________________________________
Title:_______________________________






--------------------------------------------------------------------------------




ValueVision Media, Inc.
2011 Omnibus Incentive Plan
Restricted Stock Award Agreement


Restricted Stock Terms and Conditions


1.
Award of Restricted Stock. The Company hereby confirms the grant to you, as of
the Grant Date, of the number of Restricted Shares identified on the cover page
of this Agreement, subject to the restrictions and other terms and conditions
set forth herein and in the Plan.



2.
Delivery of Restricted Shares. As soon as practicable after the Grant Date, the
Company will issue one or more certificates for, or cause its transfer agent to
maintain a book entry account reflecting the issuance of, the Restricted Shares
in your name. The Secretary of the Company, or the Company's transfer agent,
will hold the certificates for the Restricted Shares, or cause such Restricted
Shares to be maintained as restricted shares in a book entry account, until the
Restricted Shares either vest as provided in Section 4 or are forfeited as
provided in Section 6. Any certificate(s) issued for Restricted Shares will bear
an appropriate legend referring to the restricted nature of the Restricted
Shares evidenced thereby, and any book entry accounts that reflect the issuance
of such Restricted Shares will be accompanied by a comparable notation regarding
applicable restrictions. Your right to receive this Restricted Stock Award is
conditioned upon your execution and delivery to the Company of all stock powers
or other instruments of assignment that may be necessary to permit transfer to
the Company of all or a portion of the Restricted Shares if such Restricted
Shares are forfeited in whole or in part.



3.    Applicable Restrictions.


(a)    Beginning on the Grant Date, you shall have all rights and privileges of
a stockholder of the Company with respect to the Restricted Shares except as
follows (the “Restrictions”):


(i)
dividends and other distributions declared and paid with respect to the
Restricted Shares before they vest shall be subject to Paragraph 3(c);



(ii)
none of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of before they vest other than a transfer upon
your death in accordance with your will, by the laws of descent and distribution
or pursuant to a beneficiary designation submitted in accordance with Section
6(d) of the Plan;



(iii)
all or a portion of the Restricted Shares may be forfeited in accordance with
Section 6; and



(iv)
you will not be entitled to vote any of the Restricted Shares before they vest
and you hereby waive your right to vote Restricted Shares until they vest.



(b)    Any attempt to dispose of Restricted Shares in a manner contrary to the
Restrictions shall be void and of no effect.


(c)    If the Company declares and pays a dividend or other distribution on its
common stock, the Company shall retain custody of all such dividends and
distributions made or declared with respect to any unvested Restricted Shares.
The Company shall not be required to segregate any such retained dividends or
distributions. At the time Restricted Shares vest, the Company shall pay to you
(without interest) the portion of such retained dividends and distributions that
relate to the Restricted Shares that vest.


4.
Vesting Schedule. The Restrictions will lapse and the Restricted Shares will
vest and become non-forfeitable, in the amounts and on the dates specified in
the Vesting Schedule on the cover page to this Agreement, so long as your
Service to the Company and its Affiliates has not previously ended. The vesting
of the Restricted Shares may be accelerated under the circumstances described in
Section 12 of the Plan, and at the discretion of the Committee in accordance
with Section 3(b)(2) of the Plan.



5.
Release of Unrestricted Shares. Upon the vesting of Restricted Shares and the
corresponding lapse of the Restrictions, and after the Company has determined
that all conditions to the release of unrestricted Shares, including Section 8
of this Agreement, have been satisfied, it shall release to you the unrestricted
Shares, as evidenced by issuance of a stock





--------------------------------------------------------------------------------




certificate without restrictive legend, by electronic delivery of such Shares to
a brokerage account designated by you, or by an unrestricted book-entry
registration of such Shares with the Company's transfer agent.


6.
Termination of Service. If your Service to the Company and its Affiliates is
terminated before all of the Restricted Shares have vested, you will immediately
forfeit all unvested Restricted Shares, which shall be returned to the Company.



7.
83(b) Election. You may make and file with the Internal Revenue Service an
election under Section 83(b) of the Code with respect to the grant of the
Restricted Shares hereunder, electing to include in your gross income as of the
Grant Date the Fair Market Value of the Restricted Shares as of the Grant Date.
You shall promptly provide a copy of such election to the Company. If you make
and file such an election, you shall make such arrangements in accordance with
Section 8 as are satisfactory to the Committee to provide for the timely payment
of all applicable withholding taxes.



8.
Withholding Taxes. You hereby authorize the Company (or any Affiliate) to
withhold from payroll or other amounts payable to you any sums required to
satisfy any federal, state, local or foreign withholding taxes that may be due
as a result of the receipt or vesting of Restricted Shares, and the Company may
defer the release to you of any and all unrestricted Shares until you have made
arrangements acceptable to the Company for payment of all such withholding taxes
in accordance with the provisions of Section 14 of the Plan. If you wish to
satisfy some or all of such withholding tax obligations by delivering Shares you
already own or by having the Company retain a portion of the unrestricted Shares
that would otherwise be released to you, you must make such a request which
shall be subject to approval by the Company.



9.
Governing Plan Document. This Agreement and the Restricted Stock Award are
subject to all the provisions of the Plan, and to all interpretations, rules and
regulations which may, from time to time, be adopted and promulgated by the
Committee pursuant to the Plan. If there is any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan will govern.



10.
Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).



11.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns , and on the successors and assigns of
the Company.



12.
Discontinuance of Service. This Agreement does not give you a right to continued
Service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your Service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement.

13.
Notices. Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided. Unless and
until some other address is so designated, all notices or communications by you
to the Company shall be mailed or delivered to the Company at its office at 6740
Shady Oak Road, Eden Prairie, MN 55344, fax [_____________], e-mail
[_________________________], and all notices or communications by the Company to
you may be given to you personally or may be mailed to you at the address
indicated in the Company's records as your most recent mailing address.

By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.




